Title: From John Adams to William Fraser, 18 July 1785
From: Adams, John
To: Fraser, William


          
            Sir
            Grosvenor Square July 18. 1785
          
          Dr Franklin as I am informed departed from Paris on the Eleventh, for Havre from whence he is to cross over to Cowes, there to be taken on board Captain Truxtun’s Ship bound from London to Philadelphia. The Doctors Baggage is contained in, from 150 to 200 Boxes. It is doubted whether the Laws of England will permit these Things to be removed from one Vessell into another, and it would be attended with unknown Difficulty Delay and Expence, Should he be obliged to enter them regularly merely to pass them from one Vessell to another. Captain Truxton and his ship are now in London and both will proceed to Cowes before Thursday next.
          If it is practicable that any orders may be given, or Letters Sent, either directly to Cowes or by the Captain, whereby it might be permitted that these Effects should be landed and stored, untill the Arrival of Truxtun, so that the Drs Vessell from Havre may be discharged, and then reimbarked on Board the Vessell bound for Philadelphia, or if this cannot be done, that the Transfer from one Vessell to another may be made, all under the Inspection of the Custom house Officers, it would be a very great Favour.
          If there is no Impropriety in this Request which I am not sensible of, I should take it as a particular Favour, if you would be so good as to procure the necessary Facilities for this Business, and if it cannot be done that you would inform me of it as soon as possible.
          With very great Respect I have the Honour &c
        